Case 3:19-cv-00799-NJR Document 23 Filed 04/24/20 Page 1 of 8 Page ID #188
                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF ILLINOIS

DAVID ROBERT BENTZ,
#S03210,

                 Plaintiff,

v.                                    Case No. 19-cv-00799-NJR

ERIN MEARS,
SUSAN KIRK,
HEATHER MCGEE,
J. LASHBROOK,
ALEX JONES,
BILL WESTFALL,
CLAY,
FRANK EOVALDI,
ROWELN,
WILLIAM SPILLER,
KENT BROOKMAN,
WHITEHOP,
DONALD LINDENBERG,
T. JONES,
JASON WALLER,
MR. MCGALLER,
WILLIAMS,
T. RICKERSON,
HAIL,
LESSING,
DERICK,
FRITCH,
CLUTTS,
B. MILES,
JASON HART,
MCGALLER,
JOHN HOOD,
BRANT,
MCCLELLAN,
CHITTY,
I. WILLIAMS,
GATZ,
ALPH,
D. ROBERT,
BROOKS,
J. SHEMEDY,
WILLIAMSON,


                               Page 1 of 8
 Case 3:19-cv-00799-NJR Document 23 Filed 04/24/20 Page 2 of 8 Page ID #189
 MISS WALKER,
 DUMPSTER,
 GRIFFIN,
 DERRICK THREADGILL,
 MR. HANSON,
 J. HECHT,
 PATRICIA STEWART,
 C/O HAIL,
 C/O HANSON,
 JOHN/JANE DOE 1-46,
 CORRECTIONS OFFICER DOE,
 DR. SIDIQUI,
 MENARD CORRECTIONAL CENTER,
 and
 ILLINOIS DEPARTMENT OF
 CORRECTIONS,

                       Defendants.

                           MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       Plaintiff David Robert Bentz, an inmate of the Illinois Department of Corrections

(“IDOC”) who is currently incarcerated at Menard Correctional Center (“Menard”),

brings this action for deprivations of his constitutional rights pursuant to 42 U.S.C. § 1983.

The Court dismissed the original Complaint pursuant to Rule 8 of the Federal Rules of

Civil Procedure. (Doc. 15). The Complaint was 95 pages against 93 defendants, which

included a 30-page and 165-paragraph statement of claim, a 4-page request for relief, and

nearly 60 pages of exhibits. The Court also found that the Complaint violated the rules of

joinder by combining several unrelated grievances against different groups of defendants

in a single document. FED. R. CIV. P. 18-21. Bentz was granted leave to amend in order to

cure these deficiencies.

       The First Amended Complaint is now before the Court for review pursuant to

28 U.S.C. § 1915A. Under Section 1915A, the Court is required to screen prisoner


                                        Page 2 of 8
 Case 3:19-cv-00799-NJR Document 23 Filed 04/24/20 Page 3 of 8 Page ID #190
complaints to filter out non-meritorious claims. 28 U.S.C. § 1915A(a). Any portion of a

complaint that is legally frivolous, malicious, fails to state a claim upon which relief may

be granted, or asks for money damages from a defendant who by law is immune from

such relief must be dismissed. 28 U.S.C. § 1915A(b). At this juncture, the factual

allegations of the pro se complaint are to be liberally construed. Rodriguez v. Plymouth

Ambulance Serv., 577 F.3d 816, 821 (7th Cir. 2009).

                               FIRST AMENDED COMPLAINT

       Bentz alleges the following: On March 30, 2018, he was seen in nurse sick call by

Nurse Mears for chronic neck pain and swelling. (Doc. 22, p. 10). During the appointment,

Mears disclosed Bentz’s private medical issues to Correctional Officer Waller. She also

told Bentz she would not do anything for him for “personal reasons.” Mears instructed

Waller to issue a false disciplinary ticket in retaliation for Bentz filing lawsuits. Waller

issued him a disciplinary ticket for intimidation or threats, and he was moved from

general population to solitary segregation. At segregation intake, he asked Nurse Kirk

for medical care for his chronic pain, but Kirk refused to do anything. (Id.).

       On April 3, 2018, Bentz went before the Adjustment Committee. (Id. at p. 11). Bentz

requested that the Adjustment Committee members Brookman and Hart to recuse

themselves on the basis of bias because he is suing them in another civil lawsuit, but his

request was denied. At the hearing, Bentz was not allowed to enter a plea, make a

statement of his version of the alleged events, or call witnesses. (Id.). The Adjustment

Committee also did not produce evidence against Bentz, such as statements or incident

reports, or meet the required standard of review or burden of proof necessary to find him

guilty. (Id. at p. 11-12). Bentz received one month C-grade status, one month segregation,



                                       Page 3 of 8
 Case 3:19-cv-00799-NJR Document 23 Filed 04/24/20 Page 4 of 8 Page ID #191
and one month of commissary restrictions. (Id. at p. 12).

       Between March 30, 2018, and April 30. 2018, Bentz was placed in punitive

segregation in unconstitutional conditions. (Id. at p. 13-14). He was housed in dirty cells

with toilets that leaked, feces and mold all over the floors and wall, and the lights left on

all of the time. There was no running water to wash his hands. His mattresses had mold

and mildew, and he was not given a pillow. He was denied hygiene items, cleaning

supplies, a change of clothes, exercise, showers, writing supplies, access to the law

library, and adequate meals. (Id.). During this period, he was also denied medical care for

a skin rash and back and neck pain. He was sick for weeks. (Id. at p. 14).

       On June 13, 2018, Bentz saw Dr. Siddiqui and requested medical care for his

aggravated injuries. (Id. at p. 16). Dr. Siddiqui refused to do anything for him because he

was not seeing Bentz for issues with his neck, teeth, left finger, right hand, skin rash, and

chronic pain. (Id.).

                                        DISCUSSION

       Rule 8 of the Federal Rules of Civil Procedure sets forth general requirements for

properly pleading claims in a Complaint. This rule requires a Complaint to include “a

short and plain statement of the claim showing that the pleader is entitled to relief.” FED.

R. CIV. P. 8(a). Rule 8(d) requires that each allegation within the complaint be “simple,

concise, and direct.” FED. R. CIV. P. 8(d)(1). The purpose of these rules is to “give

defendants fair notice of the claims against them and the grounds for supporting the

claims.” Stanard v. Nygren, 658 F.3d 792, 797 (7th Cir. 2011) (citing Killingsworth v. HSBC

Bank Nev., N.A., 507 F.3d 614, 618 (7th Cir. 2007); Bell Atlantic Corp. v. Twombly, 550 U.S.

544, 555 (2007). A complaint is appropriately dismissed if it presents a “vague, confusing,



                                        Page 4 of 8
 Case 3:19-cv-00799-NJR Document 23 Filed 04/24/20 Page 5 of 8 Page ID #192
and conclusory articulation of the factual and legal basis for the claim and take[s] a

general ‘kitchen sink’ approach to pleading the case. Such complaints frustrate Rule 8’s

objective: ‘framing the issues and providing the basis for informed pretrial proceedings.’”

Cincinnati Life Ins. Co. v. Beyrer, 722 F.3d 939, 946-47 (7th Cir. 2013) (quoting Stanard, 658

F.3d at 797-98) (internal brackets omitted).

        The First Amended Complaint is significantly shorter than the original Complaint

filed and provides a chronological description of the alleged events. Bentz still, however,

brings his allegations against 96 defendants, 47 of which are unidentified staff at Menard.

Not only does this large and impractical number of defendants make it difficult to discern

what claims he is asserting against each defendant, but a number of his claims are

“abstract recitations of the elements of a cause of action or conclusory legal statements.”

See Brooks v. Ross, 578 F. 3d 574, 581 (7th Cir. 2009). While some allegations are brought

against a single defendant, others are generally asserted against large groups of

individuals and fail to describe how each individual was personally involved in the

alleged violation. 1 In addition to individually listing 47 unidentified John/Jane Doe

defendants, Bentz separately labels one group of defendants as “unidentified John/Jane

Does, et al.” and asserts claims against this group of prison staff throughout the statement

of claim. He also makes allegations collectively against “all” 95 defendants. (See Doc. 22,


1
  For example, see Doc. 22, p. 14 (“[P]laintiff personally informed, requested, or otherwise of the above
conditions to be addressed, remedied, or otherwise of Defendants, on several countless occasions: LT. I/A
William Spiller, C/O McGaller, C/O Williams, C/O T. Rickerson, C/O Taylor, C/O Dericks, C/O B. Miles,
C/O McGable, C/O Williamson, C/O Tyson, C/O Fritch, C/O Clutts, LT. Kent Brookman, C/O Hart,
Donald Lindenberg, C/O John Hood, C/O Brant, C/O McClellan, C/O Chitty, C/O Gatz, C/O I. Williams,
C/O T. Alph, C/O Shemendy, C/O D. Robert, C/O Brooks, SGT. T. Jones, C/O Dumpster, Warden
Lashbrook, LT. Whitehof, Assistant Warden Alex Jones, Frank Eovaldi, C/O Griffin, C/O Doe, John Doe
Medical #8 (mental health), John Doe #10, John Doe #11, John Doe #12, John Doe #13, John Doe #14, John
Doe #25, Jane Doe #26, John Doe #27, John Doe #28, John Doe #29, John Doe #30, John Doe #31, John Doe
#33, John Doe #35, John Doe #36, John Doe #37, John Doe #40, John Doe #41, John Doe #42, John Doe #43,
John Doe #44, John Doe #46, and unidentified John and Jane Does, et al.”).

                                             Page 5 of 8
 Case 3:19-cv-00799-NJR Document 23 Filed 04/24/20 Page 6 of 8 Page ID #193
p. 19). To add to the confusion, Bentz brings claims against individuals not listed as

defendants. He also uses alternate spellings of similar names (e.g. Derrick, Dericks, Hale,

Hail, Hart, Jason Hart) and writes names twice in his list of defendants (e.g. Hale, Hanson,

McGaller)Ɇmaking it unclear if he intends to bring claims against separate individuals or

one. Finally, the Court notes that Bentz attempts to bring claims against Menard

Correctional Center and IDOC for implementing policies that have violated his

constitutional rights. Both entities, however, are not subject to suit under section 1983.

Owens v. Godinez, 860 F.3d 434, 438 (7th Cir. 2017); Will v. Mich. Dep’t of State Police, 491

U.S. 58, 71 (1989) (“neither a State nor its officials acting in their official capacities are

“persons” under § 1983”).

       Accordingly, the First Amended Complaint fails to satisfy the Rule 8 notice

requirement because it lacks sufficient detail to put each individual defendant on notice

of which claims are stated against him or her. See FED. R. CIV. P. 8(a); Twombly, 550 U.S. at

555 (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). Bentz’s kitchen sink approach of

vaguely alleging that so many individuals have harmed him is contrary to the purpose

of Rule 8. See Thomson v. Washington, 362 F.3d 969, 970–71 (7th Cir.2004) (a complaint must

put the defendant on notice of the claims and the grounds they rest upon, along with

“some indication ... of time and place.”). Therefore, the Court dismisses the First

Amended Complaint without prejudice and gives Bentz one final opportunity to pursue

his claims.

       When drafting a Second Amended Complaint, Bentz should keep in mind that

although he may not know the name of individual defendants, he must make plausible

allegations against individuals, describing the “who, what, why, where, and how” that



                                        Page 6 of 8
 Case 3:19-cv-00799-NJR Document 23 Filed 04/24/20 Page 7 of 8 Page ID #194
form the basis of the claim against that person. See FED R. CIV. P. 8(a)(2). Bentz will run

afoul of the pleading standards in Iqbal and Twombly by merely asserting that a group of

Menard correctional officers and staff has violated his constitutional rights. See Ashcroft

v. Iqbal, 556 U.S. 662 (2009); Brooks v. Ross, 578 F.3d 574, 580 (7th Cir. 2009).

                                         DISPOSITION

       For the reasons set forth above, the First Amended Complaint is DISMISSED

without prejudice for violation of Rule 8 of the Federal Rules of Civil Procedure. Bentz

is GRANTED leave to file a “Second Amended Complaint” on or before May 22, 2020, if

he wishes to pursue any claims in this case.

       Should Bentz fail to file a Second Amended Complaint within the allotted time or

consistent with the instructions in this Order, the entire case shall be dismissed with

prejudice for failure to comply with a court order and/or for failure to prosecute his

claims. FED. R. CIV. P. 41(b); Ladien v. Astrachan, 128 F.3d 1051 (7th Cir. 1997); Johnson v.

Kamminga, 34 F.3d 466 (7th Cir. 1994); 28 U.S.C. § 1915(e)(2). The dismissal also shall count

as a “strike” under 28 U.S.C. § 1915(g).

       If he chooses to proceed with this action, it is strongly recommended that Bentz

use the civil rights complaint form designed for use in this District. He should label the

form “Second Amended Complaint” and use the case number for this action (No. 19-cv-

00799-NJR). An amended complaint generally supersedes and replaces the original

complaint, rendering the original complaint void. See Flannery v. Recording Indus. Ass’n of

Am., 354 F.3d 632, 638 n. 1 (7th Cir. 2004). The Second Amended Complaint must stand

on its own without reference to any previous pleading. Bentz must re-file any exhibits he

wishes the Court to consider. The Second Amended Complaint is also subject to review



                                         Page 7 of 8
 Case 3:19-cv-00799-NJR Document 23 Filed 04/24/20 Page 8 of 8 Page ID #195
pursuant to 28 U.S.C. § 1915A. The Clerk of Court is DIRECTED to provide Bentz with a

blank civil rights complaint form.

       Bentz is further ADVISED that his obligation to pay the filing fee for this action

was incurred at the time the action was filed, thus the filing fee remains due and payable,

regardless of whether Bentz files a First Amended Complaint. 28 U.S.C. § 1915(b)(1);

Lucien v. Jockisch, 133 F.3d 464, 467 (7th Cir. 1998).

       Bentz is ADVISED that he is under a continuing obligation to keep the Clerk of

Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later

than 7 days after a transfer or other change in address occurs. Failure to comply with this

Order will cause a delay in the transmission of court documents and may result in

dismissal of this action for want of prosecution. See FED. R. CIV. P. 41(b).

       Finally, the Court finds that the First Amended Complaint was timely filed, and

the Motion for Extension to Amend (Doc. 21) is GRANTED.

       IT IS SO ORDERED.

       DATED: April 24, 2020


                                                   ____________________________
                                                   NANCY J. ROSENSTENGEL
                                                   Chief U.S. District Judge




                                         Page 8 of 8
